Judge Lane
delivered the opinion of the court:
The first step in proof, which must be made by the plaintiff, is to show a lawful authority in the broker of Philadelphia to make the sale under which the plaintiff derives his title. For the defendants are heirs, holding the estate of their ancestor, from whom no equities should be exacted, except those which spring from a valuable and meritorious consideration. The proofs adduced to show this fact are voluminous, and it will serve no good purpose to repeat them; it is enough to announce that they do not show the authority to make the sale with sufficient certainty to lead us to invade the title of the heirs Injunction dissolved.
Bill dismissed.